Case: 14-3177      Document: 17      Page: 1     Filed: 10/16/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

                RADOMYSL TWARDOWSKI,
                      Petitioner,

                                v.

      MERIT SYSTEMS PROTECTION BOARD,
                   Respondent.
              ______________________

                          2014-3177
                    ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DE-1221-13-0272-W-1.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     The Department of the Army (“Army”) moves without
 opposition to reform the official caption to name the Merit
 Systems Protection Board (“Board”) as the respondent, and
 for a 21-day extension of time after this Court rules upon
 this motion for the Board to file its response brief.
    The court notes that this case is currently closed.
 Pursuant to the October 7, 2014 order, if Mr. Twardowski
Case: 14-3177         Document: 17   Page: 2   Filed: 10/16/2014



 2                               TWARDOWSKI    v. MSPB



 pays the $500 docketing fee within 30 days of that order,
 then the case will be reinstated.
     Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
 nated as the respondent when the Board’s decision con-
 cerns the procedure or jurisdiction of the Board. The
 employing agency is designated as the respondent when the
 Board reaches the merits of the underlying case. Here, the
 Board dismissed Radomysl Twardowski’s petition because
 it determined that it does not possess jurisdiction. Thus,
 the Board is the proper respondent in this petition for
 review.
       Accordingly,
       IT IS ORDERED THAT:
     (1) The motion to reform the caption is granted. The
 revised official caption is reflected above.
    (2) The motion for an extension of time is denied as
 moot. The briefing schedule is stayed.
                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s21